Exhibit 10.3

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement, dated August 25, 2014 (the “Commencement Date”), is
between Stevia First Corp., a Nevada corporation (“Stevia First” and
collectively with any subsidiaries such as Qualipure or SF Pure, the “Company”)
and Dong Yuejin, an individual with business address at 93-1 Xinjian Middle
Road, Zhoucun, Zibo, Shandong 255300, China (“Employee”).

 

1. Position and Responsibilities

 

(a) Position. Employee is employed for a managerial position by the Company to
render services to the Company. Employee shall perform such duties and
responsibilities as are normally related to such position in accordance with the
standards of the industry and any additional duties now or hereafter assigned to
Employee by the Company. Employee shall abide by the rules, regulations, and
practices as adopted or modified from time to time in the Company’s sole
discretion.

                         

(b) No Conflict. Employee represents and warrants that Employee’s execution of
this Agreement, Employee’s employment with the Company, and the performance of
Employee’s proposed duties under this Agreement shall not violate any
obligations Employee may have to any other employer, person or entity, including
any obligations with respect to proprietary or confidential information of any
other person or entity.

                         

(c) Term. The term of employment of Employee by the Company pursuant to this
Employment Agreement shall be for the period commencing on the Commencement Date
and ending on the date that Employee’s employment is terminated in accordance
with the provisions of this Employment Agreement.

                         

2. Compensation and Benefits

 

(a) Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Employee a base salary to be determined later
(“Base Salary”). Employee’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be adjusted in the sole discretion of
the Company.

 

(b) Stock-Based Employment Compensation. Employee will receive warrants to
purchase 1,400,000 shares of Stevia First’s common stock, 400,000 of which will
vest immediately, and 333,334 to vest on the 1-year anniversary, 333,334 to vest
on the 2-year anniversary, and 333,333 to vest on the 3-year anniversary of the
Commencement Date. Employee will also receive 700,000 shares of the Company’s
restricted common stock, 200,000 of which shall vest immediately, and 166,667 to
vest on the 1-year anniversary, 166,667 to vest on the 2-year anniversary, and
166,666 to vest on the 3-year anniversary of the Commencement Date.

 

(c) Stock-Based Incentive on Sales. Employee will receive 250,000 shares of
Stevia First’s restricted common stock and warrants to purchase 400,000 shares
of Stevia First’s common stockthat will vest only once the Company has obtained
more than $5 million in annual revenue pursuant to the Exclusive Distribution
Agreement with Qualipride International entered into on or around the same date
as this Agreement.

 

(d) Stock-Based Incentive on Technology. Employee will receive 250,000 shares of
Stevia First’s restricted common stock and warrants to purchase 400,000 shares
of Stevia First’s common stock that will vest only once the Company has
constructed a Facility and it is operational using the Methods and Designs and
meets the Performance Specifications as defined within the Technology License
Agreement entered into with Qualipride International on or around the same date
as this Agreement.

 

(e) Expenses. The Company shall reimburse Employee for reasonable business
expenses including travel incurred in the performance of Employee’s duties
hereunder in accordance with the Company’s expense reimbursement guidelines.

 



 

 

 

3. At-Will Employment; Termination By Company

 

            At-Will Termination by Company. The employment of Employee shall be
“at-will” at all times. The Company may terminate Employee’s employment with the
Company at any time, without any advance notice, for any reason or no reason at
all, notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Upon and after such termination, all
obligations of the Company under this Agreement shall cease.

                    

4. Other Terminations By Company

 

(a) By Death. Employee’s employment shall terminate automatically upon
Employee’s death. The Company shall pay to Employee’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease. Nothing in this Section shall
affect any entitlement of Employee’s heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.

                         

(b) By Disability. If Employee becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Employee is
unable to carry out the responsibilities and functions of the position held by
Employee by reason of any physical or mental impairment for more than ninety
(90) consecutive days or more than one hundred and twenty days (120) in any
twelve-month period, then, to the extent permitted by law, the Company may
terminate Employee’s employment. The Company shall pay to Employee all
compensation to which Employee is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease.
Nothing in this Section shall affect Employee’s rights under any disability plan
in which Employee is a participant.

 

5. Termination By Employee

 

At-Will Termination by Employee. Employee may terminate employment with the
Company at any time for any reason or no reason at all, upon four weeks’ advance
written notice. During such notice period Employee shall continue to diligently
perform all of Employee’s duties hereunder. The Company shall have the option,
in its sole discretion, to make Employee’s termination effective at any time
prior to the end of such notice period as long as the Company pays Employee all
compensation to which Employee is entitled up through the last day of the four
week notice period. Thereafter all obligations of the Company shall cease.

                         

6. Termination Obligations

 

(a) Return of Property. Employee agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Employee incident to Employee’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Employee’s
employment.

                         

(b) Resignation and Cooperation. Upon termination of Employee’s employment,
Employee shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Employee
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees.

                         

(c) Continuing Obligations. Employee understands and agrees that Employee’s
obligations under Sections 6, 7, and 8 herein (including Exhibit A) shall
survive the termination of Employee’s employment for any reason and the
termination of this Agreement.

 

 

 



7. Inventions and Proprietary Information; Prohibition on Third Party
Information

 

(a) Proprietary Information Agreement. Employee agrees to sign and be bound by
the terms of the Proprietary Information and Inventions Agreement, which is
attached as Exhibit A (“Proprietary Information Agreement”).

                         

(b) Non-Solicitation. Employee acknowledges that because of Employee’s position
in the Company, Employee will have access to material intellectual property and
confidential information. During the term of Employee’s employment and for one
year thereafter, in addition to Employee’s other obligations hereunder or under
the Proprietary Information Agreement, Employee shall not, for Employee or any
third party, directly or indirectly (i) divert or attempt to divert from the
Company any business of any kind, including without limitation the solicitation
of or interference with any of its customers, clients, members, business
partners or suppliers, or (ii) solicit or otherwise induce any person employed
by the Company to terminate his employment.

 

(c) Non-Disclosure of Third Party Information. Employee represents and warrants
and covenants that Employee shall not disclose to the Company, or use, or induce
the Company to use, any proprietary information or trade secrets of others at
any time, including but not limited to any proprietary information or trade
secrets of any former employer, if any; and Employee acknowledges and agrees
that any violation of this provision shall be grounds for Employee’s immediate
termination and could subject Employee to substantial civil liabilities and
criminal penalties. Employee further specifically and expressly acknowledges
that no officer or other employee or representative of the Company has requested
or instructed Employee to disclose or use any such third party proprietary
information or trade secrets.

 

8. Arbitration

 

a. ARBITRATION. EXCEPT AS PROVIDED IN SECTION 8(b) BELOW, EMPLOYEE AGREES THAT
ANY DISPUTE OR CONTROVERSY ARISING OUT OF, RELATING TO, OR CONCERNING ANY
INTERPRETATION, CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT, SHALL BE
SETTLED BY ARBITRATION TO BE HELD IN LOS ANGELES COUNTY, CALIFORNIA, IN
ACCORDANCE WITH THE RULES THEN IN EFFECT OF THE AMERICAN ARBITRATION
ASSOCIATION. THE ARBITRATOR MAY GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH
DISPUTE OR CONTROVERSY. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. JUDGMENT MAY BE
ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION. THE
COMPANY SHALL PAY ALL OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH OF
THE COMPANY AND EMPLOYEE SHALL SEPARATELY PAY THEIR COUNSEL FEES AND EXPENSES.

 

THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL
AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP (EXCEPT AS PROVIDED IN SECTION 8(b) BELOW),
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

 

i. ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION;

 

 

 



ii. ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq.;

 

iii. ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

b. EQUITABLE REMEDIES. EMPLOYEE AGREES THAT IT WOULD BE IMPOSSIBLE OR INADEQUATE
TO MEASURE AND CALCULATE THE COMPANY’S DAMAGES FROM ANY BREACH OF THE COVENANTS
SET FORTH IN SECTIONS 1 AND 7 HEREIN. ACCORDINGLY, EMPLOYEE AGREES THAT IF
EMPLOYEE BREACHES ANY OF SUCH SECTIONS, THE COMPANY WILL HAVE AVAILABLE, IN
ADDITION TO ANY OTHER RIGHT OR REMEDY AVAILABLE, THE RIGHT TO OBTAIN AN
INJUNCTION FROM A COURT OF COMPETENT JURISDICTION RESTRAINING SUCH BREACH OR
THREATENED BREACH AND TO SPECIFIC PERFORMANCE OF ANY SUCH PROVISION OF THIS
AGREEMENT. I FURTHER AGREE THAT NO BOND OR OTHER SECURITY SHALL BE REQUIRED IN
OBTAINING SUCH EQUITABLE RELIEF AND I HEREBY CONSENT TO THE ISSUANCE OF SUCH
INJUNCTION AND TO THE ORDERING OF SPECIFIC PERFORMANCE.

 

c. CONSIDERATION. EMPLOYEE UNDERSTANDS THAT EACH PARTY’S PROMISE TO RESOLVE
CLAIMS BY ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT,
RATHER THAN THROUGH THE COURTS, IS CONSIDERATION FOR THE OTHER PARTY’S LIKE
PROMISE. EMPLOYEE FURTHER UNDERSTANDS THAT EMPLOYEE IS OFFERED EMPLOYMENT IN
CONSIDERATION OF EMPLOYEE’S PROMISE TO ARBITRATE CLAIMS.

 

9. Amendments; Waivers; Remedies

 

This Agreement may not be amended or waived except by a writing approved by the
Board of Directors and signed by Employee and by a duly authorized
representative of the Company other than Employee. Failure to exercise any right
under this Agreement shall not constitute a waiver of such right. Any waiver of
any breach of this Agreement shall not operate as a waiver of any subsequent
breaches. All rights or remedies specified for a party herein shall be
cumulative and in addition to all other rights and remedies of the party
hereunder or under applicable law.

 

10. Assignment; Binding Effect

 

(a) Assignment. The performance of Employee is personal hereunder, and Employee
agrees that Employee shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

                         

(b) Binding Effect. Subject to the foregoing restriction on assignment by
Employee, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Employee.

 

 

 



11. Notices

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) two (2) business days following dispatch by overnight
delivery service or five (5) business days following dispatch by the United
States Mail. Employee shall be obligated to notify the Company in writing of any
change in Employee’s address. Notice of change of address shall be effective
only when done in accordance with this paragraph.

 

Company’s Notice Address:

Stevia First Corp.

5225 Carlson Rd.

Yuba City, CA 95993

 

Employee’s Notice Address:

Dong Yuejin

93-1 Xinjian Middle Road

Zhoucun, Zibo, Shandong 255300, China

 



12. Severability

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

13. Taxes

 

All amounts paid under this Agreement (including without limitation Base Salary)
shall be paid less all applicable state and federal tax withholdings and any
other withholdings required by any applicable jurisdiction.

 

14. Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

15. Interpretation

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

16. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.



 

 

 

17. Authority

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

18. Entire Agreement

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Employee’s employment by the Company and may not be contradicted by
evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Proprietary Information
and Inventions Agreement attached as Exhibit A). To the extent that the
practices, policies or procedures of the Company, now or in the future, apply to
Employee and are inconsistent with the terms of this Agreement, the provisions
of this Agreement shall control. Any subsequent change in Employee’s duties,
position, or compensation will not affect the validity or scope of this
Agreement.

 

19. Employee Acknowledgement

 

EMPLOYEE ACKNOWLEDGES EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL COUNSEL
CONCERNING THIS AGREEMENT, THAT EMPLOYEE HAS READ AND UNDERSTANDS THE AGREEMENT,
THAT EMPLOYEE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EMPLOYEE HAS ENTERED
INTO IT FREELY BASED ON EMPLOYEE’S OWN JUDGMENT AND NOT ON ANY REPRESENTATIONS
OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

STEVIA FIRST CORP.

 

By: /s Robert Brooke

 

Name: Robert Brooke

Title: Chief Executive Officer

 

 

EMPLOYEE:

 

 

/s/ Dong Yuejin

 

Name: Dong Yuejin



 

 

